Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated November 6, 2020.  Claims 1-2, 4-12, and 21-23 are presented for examination.  

EXAMINER’S AMENDMENT
As discussed in the interview with Attorney Baudino on February 1, 2021, the application has been amended as follows:
 
(Currently Amended) Claim 21
An unmanned aerial vehicle (UAV), comprising: 
a propulsion system configured to fly the UAV carrying a package containing an impact indicator to a destination; 
a retention mechanism for retaining and releasing the package carried by the UAV; 
an indicator reader device configured to read a value from the impact indicator, the value indicating the status of the impact indicator; and 
circuitry configured to determine a status of the impact indicator; 
wherein the indicator reader device includes a barcode reader.

(Cancelled) Claim 23


Allowance of the Claims
Claims 1-2, 4-12, and 21-22 are allowed, and Claim 23 is cancelled.

The following is an examiner’s statement of reasons for allowance:  The claim limitation a camera for capturing an image of the impact indicator of claim 1, when considered with other claim features, renders the independent claim, as well as its dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches a UAV that takes information from an impact indicator contained in a package carried by the UAV and determining the status of the impact indicator based on that information collected via a camera.
Additionally, the claim limitations of claim 8 requires reading the impact indicator while the package is still being retained by the UAV. None of the prior art teaches or discloses this claimed feature in combination with the other limitations of the claim which renders independent claim 8, and its dependents, novel and non-obvious over the prior art of record.
Furthermore, the claim limitation wherein the indicator reader device includes a barcode reader of claim 21, when considered with other claim features, renders the independent claim, as well as its dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches a UAV that takes information from an impact indicator contained in a package carried by the UAV and determining the status of the impact indicator based on that information collected via a barcode reader.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                      

/JAMES M MCPHERSON/Examiner, Art Unit 3663